       Case 4:21-cv-40052-DHH Document 1 Filed 05/21/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
                                 CENTRAL DIVISION

                                                                             CIVIL ACTION NO.

ANGEL ROMAN,
                     Plaintiff,

     v.

PHILIP LAHEY JR., M.D., WORCESTER
COUNTY ORTHOPEDICS, LLP, JANE/JOHN
DOE
               Defendants.

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                  JURISDICTION AND VENUE

 1. Jurisdiction is conferred by 28 United States Code 1332, as the parties herein are of

    diverse citizenship (Florida plaintiff and Massachusetts defendants) and the amount in

    controversy exceeds $75,000.00, exclusive of interest and costs. Venue resides in the

    Central Division of the United States District Court, District of Massachusetts.


 2. Massachusetts General Laws c. 231, §60L requiring 180-day written notice to the

    healthcare provider before the action is filed in court is inapplicable to this case as the

    statute of limitations is set to expire within six months of the filing of this action. G.L. c.

    231, §60L(j).

                                          PARTIES

 3. Plaintiff, Angel Roman, (hereinafter “Mr. Roman” or “Angel Roman”) was, at all

    relevant times hereto, an adult with a usual place of residence at 5707 Normie Dr,

    Orlando FL.


                                               1
      Case 4:21-cv-40052-DHH Document 1 Filed 05/21/21 Page 2 of 7




4. Upon information and belief, at all relevant times hereto Defendant Philip Lahey, Jr M.D.

   (“Dr. Lahey”) at all relevant times hereto was a physician licensed in the Commonwealth

   of Massachusetts and practicing medicine as an orthopedic specialist at Worcester

   County Orthopedics in Worcester, Commonwealth of Massachusetts. Dr. Lahey’s

   residential address is in Worcester County, Commonwealth of Massachusetts.

5. Upon information and belief, Defendant Worcester County Orthopedics, LLP (hereinafter

   “Worcester County Orthopedics”) was at all relevant times hereto a duly organized

   corporation with a principal place of business and primary location at 59 Quinsigamond

   Ave, Worcester, Worcester County, Commonwealth of Massachusetts, 01610. The

   registered agent for Worcester County OrthopedicsUpon information and belief, at all

   relevant times hereto, Worcester County Orthopedics was the employer of Dr. Lahey, Jr.

6. Upon information and belief defendants Jane/John Doe are medical care providers who

   rendered care to Angel Roman at St. Vincent Hospital between May 22, 2018 and June

   22, 2018.

                                           FACTS

7. At the time of his total knee replacement, Mr. Roman was a Spanish speaking 68-year-

   old, 285-pound, retired Florida resident who had been active, lifted weights, and had a

   pertinent medical history of osteoarthritis.

8. On or before May 22, 2018, Mr. Roman travelled to Massachusetts and developed a

   patient-physician relationship with Dr. Philip Lahey Jr.

9. On May 22, 2018 Mr. Roman underwent a left total knee replacement surgery performed

   by Dr. Philip Lahey Jr., and assisted by Christopher Chow, PA at St. Vincent’s Hospital

   in Worcester, Commonwealth of Massachusetts.

                                             2
      Case 4:21-cv-40052-DHH Document 1 Filed 05/21/21 Page 3 of 7




10. During the procedure, Dr. Lahey, Jr. implanted a size 4 posterior stabilized cemented

   femoral component with a size 3 cemented tibial tray with an extension to the keel and a

   size 8-mm fixed bearing tibial insert and size 35-mm oval dome patella.

11. Approximately two weeks post-operatively, Mr. Roman returned to Florida where he

   currently resides.

12. Since his total knee replacement on 5/22/2018, Mr. Roman has experienced pain in his

   left knee that continued to progressively worsen.

13. Between May 22, 2018 and the present, Mr. Roman experienced instability in his left

   knee which caused him to trip and fall multiple times, which resulted in worsened pain to

   his left knee.

14. Additionally, between May 22, 2018 and the present, Mr. Roman began placing the

   majority of his weight on the right knee to alleviate pressure and weight on his painful

   left knee.

15. Between May 22, 2018 and the present, Mr. Roman lost approximately 45 pounds.

16. In approximately January 2021, Mr. Roman formed a patient physician relationship with

   Dr. Luis Garcia Fresneda in Kissimmee, Florida.

17. In approximately January 2021, Dr. Fresneda informed Mr. Roman that the pain and

   instability he was experiencing in his left knee was due to a limb length discrepancy

   whereby his left leg was shorter than his right as a result of the total knee replacement

   surgery in 2018 and referred him to an orthopedic specialist.

18. The orthopedic specialist took imaging studies of Mr. Roman’s left knee and again

   diagnosed him with a limb length discrepancy.



                                             3
      Case 4:21-cv-40052-DHH Document 1 Filed 05/21/21 Page 4 of 7




19. Since May 22, 2018 Mr. Roman has been experienced serious and permanent injuries

   including, but not limited to, prolonged and ongoing pain and suffering, impaired

   ambulation, emotional distress, falls, pain to his right knee and leg from overuse, loss of

   left leg length, a loss of enjoyment of life, need for future medical care, and need for

   future surgery.

                              COUNT I – NEGLIGENCE
                     ANGEL ROMAN V. PHILIP LAHEY JR., M.D.

20. Plaintiff repeats and incorporates herein the allegations in paragraphs 1 through 19 above.

21. Defendant Dr. Lahey, Jr. owed a duty to Mr. Roman to use the care and skill required of

   the average qualified orthopedic surgeon, taking into account the advances in the

   profession at the time in 2018 and under the circumstances that then existed.

22. On or about May 22, 2018 and thereafter Mr. Roman was a patient of Dr. Lahey, Jr., was

   under the Defendant’s care and treatment and was relying upon the Defendant orthopedic

   surgeon to provide him with the care and skill required of the average qualified

   orthopedic surgeon properly practicing the profession.

23. Dr. Lahey negligently, carelessly, and/or unskillfully treated Mr. Roman and deviated

   from and fell below the accepted standard of care for the average qualified orthopedic

   surgeon in the Commonwealth of Massachusetts in 2018, taking into account the

   advances in the profession, by and among other things:

       a. Negligently performing Mr. Roman’s total knee replacement surgery;

       b. Implanting the wrong size knee components; and/or

       c. Resecting too much bone from the tibia and femur of Mr. Roman’s left leg.




                                             4
           Case 4:21-cv-40052-DHH Document 1 Filed 05/21/21 Page 5 of 7




        24.      As a direct and proximate result of the negligence and carelessness of the

Defendant, Dr. Lahey, Mr. Roman was caused to suffer serious and permanent injuries including,

but not limited to, prolonged and ongoing pain and suffering, impaired ambulation, emotional

distress, falls, pain to his right knee and leg from overuse, loss of left leg length, a loss of enjoyment

of life, need for future medical care, and need for future surgery.

        WHEREFORE, Plaintiff Angel Roman demands judgment in his favor against Defendant Dr. Lahey,

Jr. for monetary damages to be determined by a jury, plus interest and costs.

                                COUNT III– NEGLIGENCE
                             ANGEL ROMAN V. JANE/JOHN DOE

    25. Plaintiff repeats and incorporates herein the allegations in paragraphs 1 through 24 above.

    26. Defendant Jane/John Doe owed a duty to Mr. Roman to use the care and skill required of

        the average medical professional, taking into account the advances in the profession at

        the time in 2018 and under the circumstances that then existed.

    27. On or about May 22, 2018 and thereafter Roman was a patient of Jane/John Doe, was

        under the Defendant’s care and treatment and was relying upon the Defendant medical

        professional to provide him with the care and skill required of the average qualified

        medical professional practicing the profession.

    28. Jane/ John Doe negligently, carelessly, and/or unskillfully treated Mr. Roman and

        deviated from and fell below the accepted standard of care for the average qualified

        medical professional in the Commonwealth of Massachusetts in 2018, taking into account

        the advances in the profession, by and among other things:

              a. Negligently performing Mr. Roman’s total knee replacement surgery;

              b. Implanting the wrong size knee components; and/or


                                                    5
          Case 4:21-cv-40052-DHH Document 1 Filed 05/21/21 Page 6 of 7




           c. Resecting too much bone from the tibia and femur of Mr. Roman’s left leg.

   29. As a direct and proximate result of the negligence and carelessness of the Defendant,

       Jane/John Doe, Mr. Roman was caused to suffer serious and permanent injuries including,

       but not limited to, prolonged and ongoing pain and suffering, impaired ambulation,

       emotional distress, falls, pain to his right knee and leg from overuse, loss of left leg length,

       a loss of enjoyment of life, need for future medical care, and need for future surgery.

       WHEREFORE, Plaintiff Angel Roman demands judgment in his favor against Defendant

Jane/John Doe for monetary damages to be determined by a jury, plus interest and costs.

                        COUNT III– NEGLIGENCE
          ANGEL ROMAN V. WORCESTER COUNTY ORTHOPEDICS, LLP

   30. Plaintiff repeats and incorporates herein the allegations in paragraphs 1 through 29 above.

   31. Defendant Dr. Lahey, Jr. while practicing within the scope of his employment, agency,

       and/or servitude for Worcester County Orthopedics, and/or in his capacity as an officer,

       director, managing agent, servant, and/or employee of Worcester County Orthopedics

       rendered medical care and treatment that fell below the accepted standard of care for the

       average qualified orthopedic surgeon at the time.

   32. As a direct and proximate cause of this negligence by Worcester County Orthopedics agent,

       servant, and/or employee, Mr. Roman was caused to suffer prolonged pain and suffering,

       a loss of leg length incursion of medical expenses, and will possibly require an additional

       surgery.




                                                  6
  Case 4:21-cv-40052-DHH Document 1 Filed 05/21/21 Page 7 of 7




        33.     WHEREFORE, Plaintiff Angel Roman demands judgment in his favor

against Defendant Worcester County Orthopedics for monetary damages to be determined

by a jury, plus interest and costs.

                                  JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.


                                                 Respectfully submitted,
                                                 PLAINTIFF,
                                                 By his Attorneys,


                                                 /s/ Ingrid A. Halstrom
 Date: 5/21/2021
                                                 Frederic N. Halstrom, BBO # 218420
                                                 Ingrid A. Halstrom, BBO # 694272
                                                 Halstrom Law Offices, PC
                                                 P.O. Box 121203 Lafayette Station
                                                 Boston, MA 02112-1203
                                                 (617) 262-1060
                                                 office@halstrom.com
                                                 ingrid.halstrom@halstrom.com




                                           7
